Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the means or generic placeholder is not preceded by a structural modifier.
“heat transfer system” includes the generic/nonce term “system” coupled with the function of “heat transfer”. A return to the specification provides “vapor compression, indirect evaporative cooling, chilled water or glycol, and/or heat pipes” (bottom of page 10). Therefor the limitation is interpreted as the same or equivalents thereof.
“treatment system” (claims 12 and 15) includes the generic/nonce term “system” coupled with the function of “treatment”. A return to the specification fails to provide for the corresponding structure, the word treatment is not used in the specification. Therefor the limitation has unknown scope.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 12 and 15 include a “treatment system” interpreted under 35 USC §112(f) above. However no corresponding structure is disclosed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 15 include a “treatment system” interpreted under 35 USC §112(f) above. However no corresponding structure is disclosed. Therefor the scope of the claim is indefinite.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/204,703 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited application claims the water content in a “percent mass” rather than the instant “concentration” however the subject matter overlaps in scope. The examiner notes that no claim in the cited application includes analogous features to the third air contactor of instant claim 13 or the second air contactor of instant claim 18.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 11-12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (“Photovoltaic-electrodialysis regeneration method for liquid desiccant cooling system” Science Direct, copy received from applicant 6/9/2021) in view of Griffiths (US 4,355,683).
Regarding claim 1, Li discloses a system, comprising:
an electrochemical liquid desiccant regeneration system (“regenerator” shown in figure 1) comprising a first output desiccant stream and a second output desiccant stream (first and second output streams identified in figure below), wherein the first output desiccant stream has a first concentration of liquid desiccant and the second output desiccant stream has a second concentration of liquid desiccant smaller than the first (the first output is a high concentration stream sent to the dehumidifier the second stream is a low concentration solution sent to solution storage tanks);
a first air contactor (“dehumidifier” shown in figure 1) coupled to the first output desiccant stream disposing a first input air stream (“outdoor air”) having a first water concentration in fluid communication with the first output desiccant stream to form a first output air stream (“supply air”) having a second water concentration lower than the first water concentration (the air has been dehumidified) and a diluted desiccant output (dashed line exiting the bottom of the dehumidifier in figure 1 indicates diluted stream), wherein the diluted desiccant regeneration stream is circulated back into the electrochemical liquid desiccant regeneration system (“regenerator”).

    PNG
    media_image1.png
    628
    933
    media_image1.png
    Greyscale


Li lacks a second air contactor.
Griffiths discloses a system (particular reference is made to figure 4, however other embodiments provide context), comprising: a first air contactor (5) coupled to the first output desiccant stream (received from pond at 23) disposing a first air input air stream having a first water concentration in fluid communication with the first output desiccant stream to form a first output air stream having a second water concentration lower than the first water concentration (air is dehumidified through conditioner 5) and a diluted desiccant output stream, wherein the diluted desiccant output stream is circulated back into the regeneration system (return path shown in figure 4; and
a second air contactor (6) coupled to a liquid desiccant output stream coupled to the regeneration system and disposing a second input air stream having a third water concentration in fluid communication with the liquid desiccant output stream to form a second output air stream having a fourth water concentration higher than the third water concentration (air is humidified during regeneration) and a concentrated desiccant output stream (as the desiccant has lost moisture to the air it is concentrated), wherein the concentrated desiccant output stream is circulated back into the regeneration system.
It would have been obvious to one of ordinary skill in the art to have provided Li with the second air contactor of Griffiths in order to supplement concentration of the desiccant. Li discloses the use of a solar voltaic system, electrochemical regenerator, and a pair of tanks for handling of the desiccant. Griffiths provides a solar pond as a source for desiccant, in analogy to Li. Borrowing from Griffiths, including the concentrator, also provides for the advantage of a heat source or sink of the solar pond. 
Regarding claim 2, Li discloses the electrochemical liquid desiccant regeneration system is driven by an electric potential that engenders faradaic reactions happening at two different electrodes and material undergoing the faradaic reactions is circulated from one electrode to the other and back again (PV-ED regeneration).
Regarding claim 3, Li discloses the first air contactor receives ambient air (“outdoor air”) as an input from outside the system.
Regarding claim 4, Li and Griffiths disclose the first air contactor receives return air as an input (figure 1 of Griffiths shows use of return air at the first air contactor 5).
Regarding claim 5, Li and Griffiths disclose the first air contactor is located remote (structures are apart) from the electrochemical liquid desiccant regeneration system and receives exhaust air as an input at the remote location (first air contactor 5 of Griffiths receives exhaust/return air).
Regarding claim 11, Li discloses the liquid desiccant output stream coupled to the electrochemical liquid desiccant regeneration system (“regenerator”) is the second output desiccant stream (second output of Li is to the solution storage tanks, in combination at claim 1 Griffith provides analogy with solar pond and second air contactor, thereby providing the connection in combination).
Regarding claim 12, Li discloses the liquid desiccant output stream coupled to the electrochemical liquid desiccant regeneration system (output of dashed lines from regenerator) is an output stream of a treatment system configured to treat the second output desiccant stream (in combination with Griffiths system includes a plurality of treatments for desiccant).
Regarding claim 23, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02. Therefor the apparatus as presented in the combination of claim 1 also reads on the method claim(s).
	
Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (“Photovoltaic-electrodialysis regeneration method for liquid desiccant cooling system” Science Direct, copy received from applicant 6/9/2021), in view of Griffiths (US 4,355,683), and in further view of Vandermeulen et al (US 8,800,308).
Regarding claim 6, Li as modified discloses the system of claim 1, but lacks an intervening membrane in the air contactors. Vandermeulen discloses the use of intervening membranes (shown in figure 10) between air and liquid desiccant in air contactors. It would have been obvious to one of ordinary skill in the art to have provided Li with membranes as taught by Vandermeulen in order to prevent escape of desiccant from the system.
Regarding claim 7, Li as modified discloses the system of claim 1, but lacks a heat transfer system as described. Vandermeulen discloses a heat transfer system (103 of figure 2) coupled to the first and second output desiccant streams. It would have been obvious to one of ordinary skill in the art to have provided Li with the heat transfer system of Vandermeulen in order to enhance the absorption and regeneration rate in the respective air contactors of Li.
Regarding claim 8, Li as modified discloses the system of claim 1, but lacks a heat transfer system as described. Vandermeulen discloses a heat transfer system (201 of figure 2) coupled to the first and second air contactors to cool the first and transfer heat to the second. It would have been obvious to one of ordinary skill in the art to have provided Li with the heat transfer system of Vandermeulen in order to enhance the absorption and regeneration rate in the respective air contactors of Li.
Regarding claims 9 and 10, Li and Vandermeulen discloses the methods for heat transfer at the first and second air contactors, of the heat transfer system, are different (Vandermeulen provides that one is condensing while the other is evaporating).
Claim(s) 14-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (“Photovoltaic-electrodialysis regeneration method for liquid desiccant cooling system” Science Direct, copy received from applicant 6/9/2021), in view of Griffiths (US 4,355,683), and in view of Robison (US 4,287,721).
Regarding claim 13, Li as modified discloses the system of claim 1, but lacks a third air contactor as described, which amounts to a humidifier/evaporative cooler. Robison discloses a third air contactor (33-34 being representative) coupled to the liquid desiccant output stream that is coupled to the liquid desiccant system (26 is a tank therefor an is taken as representative) and coupled to the first output air stream (output of 30-22-31 being analogous to first air contactor), disposing the first output air stream in fluid communication with an input stream comprising the liquid desiccant output stream (33 may receive flow from tank 26) to evaporatively cool the first output air stream to output a conditioned air stream having a fifth water concentration higher than the second water concentration and lower than the first water concentration (42-43 transition in figure 2) and output a second concentrated desiccant output stream, wherein the second concentrated desiccant output stream is circulated back into the desiccant system (26). It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided Li with the third fluid air contactor of Robison in order to provide evaporative cooling to the supply air thereby providing a comfortable temperature supply air stream for the end user.
Regarding claim 14, Li and Robison disclose a water source (“WELL H2O” of Robison) coupled to the liquid desiccant output stream and an inlet of the third air contactor (33 of Robison), wherein water from the water source is mixed with the liquid desiccant output stream prior to entering the third air contactor (fluids are capable of mixing at junction upstream of pump 32).
Regarding claim 15, Li discloses the liquid desiccant output stream coupled to the electrochemical liquid desiccant regeneration system (output of dashed lines from regenerator) is an output stream of a treatment system configured to treat the second output desiccant stream (in combination with Griffiths system includes a plurality of treatments for desiccant).
Regarding claim 16, Li and Griffiths disclose the first air contactor receives return/exhaust air as an input (figure 1 of Griffiths shows use of return/exhaust air at the first air contactor 5).
Regarding claim 17, Li and Robison further disclose operating parameters of the first and third air contactors are varied based on the first concentration of liquid desiccant in the first output desiccant stream (operating parameters are capable of being varied, such as by change in flow rate).
Regarding claim 21, Li as modified discloses the system of claim 1, but lacks a heat transfer system as described. Vandermeulen discloses a heat transfer system (201 of figure 2) coupled to the first and second air contactors to cool the first and transfer heat to the second. It would have been obvious to one of ordinary skill in the art to have provided Li with the heat transfer system of Vandermeulen in order to enhance the absorption and regeneration rate in the respective air contactors of Li.
Claim(s) 18-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (“Photovoltaic-electrodialysis regeneration method for liquid desiccant cooling system” Science Direct, copy received from applicant 6/9/2021) in view of Robison (US 4,287,721).
Regarding claim 18, Li discloses a system, comprising:
an electrochemical liquid desiccant regeneration system (“regenerator” shown in figure 1) comprising a first output desiccant stream and a second output desiccant stream (first and second output streams identified in figure below), wherein the first output desiccant stream has a first concentration of liquid desiccant and the second output desiccant stream has a second concentration of liquid desiccant smaller than the first (the first output is a high concentration stream sent to the dehumidifier the second stream is a low concentration solution sent to solution storage tanks);
a first air contactor (“dehumidifier” shown in figure 1) coupled to the first output desiccant stream disposing a first input air stream (“outdoor air”) having a first water concentration in fluid communication with the first output desiccant stream to form a first output air stream (“supply air”) having a second water concentration lower than the first water concentration (the air has been dehumidified) and a diluted desiccant output (dashed line exiting the bottom of the dehumidifier in figure 1 indicates diluted stream), wherein the diluted desiccant regeneration stream is circulated back into the electrochemical liquid desiccant regeneration system (“regenerator”).

    PNG
    media_image1.png
    628
    933
    media_image1.png
    Greyscale

Li lacks a second air contactor.
Robison discloses a second air contactor (33-34 being representative) coupled to the liquid desiccant output stream that is coupled to the liquid desiccant system (26 is a tank therefor an is taken as representative) and coupled to the first output air stream (output of 30-22-31 being analogous to first air contactor), disposing the first output air stream in fluid communication with an input stream comprising the liquid desiccant output stream (33 may receive flow from tank 26) to evaporatively cool the first output air stream to output a conditioned air stream having a fifth water concentration higher than the second water concentration and lower than the first water concentration (42-43 transition in figure 2) and output a second concentrated desiccant output stream, wherein the second concentrated desiccant output stream is circulated back into the desiccant system (26). It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided Li with the third fluid air contactor of Robison in order to provide evaporative cooling to the supply air thereby providing a comfortable temperature supply air stream for the end user.
Regarding claim 19, Li and Robison disclose the electrochemical liquid desiccant regeneration system includes an input water stream configured to dilute the second output stream (“WELL H2O” of Robison; as per the combination at claim 18 about the input water is provided to the regeneration system).
Regarding claim 20, Li discloses the first air contactor receives ambient air (“Outdoor Air”) as an input from outside the system.
Regarding claim 22, Li as modified discloses the system of claim 18, but lacks a heat transfer system as described. The examiner takes official notice that a heat transfer system (such as a sensible heat exchanger or vapor compression system) is old and well known to be provided downstream of dehumidifier arrangements. It would have been obvious to one of ordinary skill in the art to have provided a heat transfer system, transferring heat to the outside air, in order to control supply air temperature to provide air having both a comfortable humidity level as well as a comfortable temperature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763